Gibson, J.
in a concurring opinion says:
“It is not a little remarkable that Sir William Blackstone in his Commentaries Yol. 2, p. 170, puts the very case under consideration as an instance of a contingent remainder limited, not to an uncertain person, but to take effect on the happening of a certain event. ‘Where land is given to A for life, in case B survives him, then with remainder to B, in fee; here B is a certain person, but the remainder to him is a contingent remainder, depending on a dubious and uncertain event, the uncertainty of his surviving A.’ This authority is decisive.”
In our case the limitation over'is to the heirs of Frank W., not such persons as would have been his heirs at the death of the testator, but such as would be heirs at the death of Frank W. Until that event happened who were to take could not be determined. The same reason *576which prevailed in the Dunwoodie case to make the devise contingent, operates here with equal force.
Apart from the language employed, a circumstance indicating an intention adverse to the appellant’s contention may be found in the fact that the limitation over in case of Frank W.’s death is to his heirs. One principal reason for the rule which requires a remainder to be considered vested; rather than a contingent, if the words of the will creating it are capable of such a construction, is, that other construction would exclude the heirs of him to whom the remainder is limited if he should happen to die pending the particular estate, an intent not to be imputed to a testator unless undoubtedly manifested. Minnig v. Batdorff, 5 Pa. 503. In the present case the testator by his limitation over to the heirs of Frank W. in the event of the latter’s death during the continuance of the particular estate provided against the very contingency that the rule was intended to avoid. The reason of the rule ceasing, operation of the rule ceases. We are of opinion that the testator contemplated a contingent remainder to Frank W., and we know of no rule of law preventing this purpose from becoming effective. The judgment is affirmed.